--------------------------------------------------------------------------------

AGREEMENT AND DEED OF TRANSFER

THIS AGREEMENT AND DEED OF TRANSFER is dated for reference as of the 19th day of
April, 2006.

BETWEEN:

> > INVENTA HOLDING GMBH, a company duly formed under the laws of Germany, with
> > its principal office at Friedrich-List-Allee 10, 41488 Wegberg-Wildenrath,
> > Germany
> > 
> > (hereinafter called the "Transferor")

OF THE FIRST PART

AND:

> > TRITON RESOURCES, INC., a corporation duly formed under the laws of Nevada
> > with its principal office at 7363 – 146A Street, Surrey, BC, Canada V3S 8Y8.
> > 
> > (hereinafter called the "Transferee")

OF THE SECOND PART

THIS DOCUMENT WITNESSES THAT for value received, the receipt and sufficiency of
which is hereby acknowledged, the Transferor DOES HEREBY assign to the
Transferee all of the Transferor’s shares, rights and interests in Skyflyer
Technology GmbH, a limited liability company duly formed under the laws of the
Federal Republic of Germany, registered in the commercial register of the
Magistrate Court (Amtsgericht) Mönchengladbach under commercial registration No.
HRB 11257, being a 100% ownership interest, free and clear of all liens, charges
and encumbrances, and Transferee DOES HEREBY accept such assignment.

1.

The Transferor hereby represents to the Transferee that the Transferor has all
necessary authority to execute this Agreement and Deed of Transfer.

    2.

The Transferee hereby represents to the Transferor that the Transferee has all
necessary authority to execute this Agreement and Deed of Transfer.

    3.

The Transferee and the Transferor agree to enter into any other documents and
take such further actions as shall be necessary to give effect to this Agreement
and Deed of Transfer.

    4.

Notwithstanding execution of this document and the transfer of the ownership of
Skyflyer Technology GmbH, the representations of the Transferee and the
Transferor made in the agreement among the Transferee, the Transferor, Skyflyer
Technology GmbH, and Perry Augustson dated for reference as of the 31st day of
March, 2006, shall survive this transfer of interest and remain in force and
effect.

    5.

This Agreement may be executed in one or more counter-parts, each of which so
executed shall constitute an original and all of which together shall constitute
one and the same agreement.

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day
and year first above written.

INVENTA HOLDING GMBH   TRITON RESOURCES, INC.                     Per: /s/
Deiter Wagels   Per: /s/ Perry Augustson   Deiter Wagels, Managing Director    
                  /s/ Manfred Sappok       Manfred Sappok, Managing Director    


--------------------------------------------------------------------------------